DETAILED ACTION
This action is in response to an application with an Effective Filing Date of 07/23/2017 and specifically the RCE received 02/03/2022 in which claims 1, 10 and 14 have been amended, claims 4-6 and 18 have been canceled, thus claims 1-3, 7-17 and 19-20 are pending and ready for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
The information disclosure statement(s) (IDS) submitted A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2022 has been entered.
Response to Amendment
The previous 35 U.S.C. 112(b) rejection of claim 6 is withdrawn in view of the Applicants’ cancelation of claim 6.
Response to Arguments
Applicant's arguments filed 02/03/2022 have been fully considered but they are not persuasive. 
In response to Applicants’ argument that Gao does not teach oxidizing formed non-oxidized CNT membranes; the Examiner disagrees. Gao discloses using both pre-oxidized as .
In response to applicant's arguments against the references individually (i.e. directed to the pore size of Gao alone), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to Applicants’ argument that “Vecitis' oxidation is directed to oxidizing the contaminant which is strictly teaching away from the presently claimed membrane”; the Examiner disagrees.  Vecitis' being directed to oxidizing the contaminant is not seen to be a teaching away from the claimed invention, rather the process of  oxidizing the contaminants will inherently oxidize also the CNT membrane as claimed.
In response to Applicants’ argument that “the combination of Gao and Vecitis result in either: an oxidized CNT filter having a pore size significantly larger than 90 nm; or a non-oxidized CNT filter with an average pore size of at least about 0.5 nm which allows oxidizing the contaminates” and thus do not read on the claims and “Gao and Vecitis sharply teaches away from the present invention. Specifically, Gao and Vecitis combination providing a hydrophobic filter with large pores is obviously not only completely inoperable for filtering oil nanodroplets but rather counterproductive”; the Examiner disagrees.  In the updated rejection below it is clear the combination of Gao and Vecitis would render obvious a CNT membrane having pores in the range claimed. It is specifically noted that the “5 micron” pore size referred to by applicants is the pore size of the PTFE filter which collects the CNTs during CNT membrane formation, not the CNT membrane pore size.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “the separation” in line 3.  There is insufficient antecedent basis for this limitation in the claim. It will be interpreted to be, and should be corrected to, “a separation”.
Claims 15-16 are rejected for depending on an indefinite claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a control unit, in claim 14, which is a computerized controller [0106].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-3, 8-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guandao Gao, Meilan Pan and Chad D. Vecitis, Effect of the oxidation approach on carbon nanotube surface functional groups and electrooxidative filtration performance, J. Mater. Chem. A, 2015,3, 7575-7582 (hereinafter “Gao”) in view of US 2012/0211367 (hereinafter “Vecitis”).
Regarding claim 1-2 Gao discloses an article comprising 
a carbon nanotube (CNT) membrane,
wherein at least one surface of said membrane is at least partially oxidized (Abstract, Secs. 2.3-2.5, 3.2, Figs. 3, S1), and 
wherein said membrane is characterized by a Fourier transform infrared (FTIR) spectroscopy exhibiting bands in the range of: from 1000 cm-1 to 1700 cm-1, and from 3500 cm-1 to 4000 cm-1 (Fig. 1, Sec. 3.1); 
Gao does not disclose (1) the membrane is characterized by permeability of water in the range from 50 to 2000 L/(m2 h bar), or (2) that the at least partially oxidized CNT membrane has a median pore size in the range from 3 nm to less than 90 nm.
However with regard to the CNT membrane pore size and permeability, Vecitis discloses a very similar filtration apparatus and filtration method (Gao and Vecitis share common authors) which uses a carbon nanotube membrane having a voltage applied to it during filtration, wherein the carbon nanotube membrane may have an average pore size range including “at least about 
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the CNT membrane of Gao to have an average pore size of in the range of greater than 0.5 nm and a permeability of 500-2000 LMH-bar as disclosed by Vecitis because this involves the simple substitution of known oxidized CNT membrane pore sizes and permeabilities used in electrochemical CNT membrane fluid filtration to obtain the predictable results of a functioning filter.
Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Gao’s and Vecitis’ range that corresponds to the claimed range.  See MPEP 2144.05(I).
Regarding claim 3 Gao in view of Vecitis discloses the article of claim 1, but does not disclose the oil breakthrough pressure of the membrane. However, Applicant’s in the instant disclosure state this property is dependent on the median pore size at instant specification [054], since the median pore size of the membrane of Gao in view of Vecitis is in the range of greater than 0.5 nm, including the range disclosed as detailed in the rejection of claim 1 above, and thus within that disclosed by Applicants’, it is asserted, absent evidence to the contrary, that one would reasonably expect that the membrane disclosed by Gao in view of Vecitis inherently has 
Regarding claim 8 Gao in view of Vecitis discloses the article of claim 1, wherein said CNT membrane is in the form of one or more non-woven sheets (the CNTs are deposited from a dispersion on a membrane via vacuum filtration, Gao Sec. 2.2, and thus will inherently form a non-woven sheet). 
Regarding claim 9 Gao in view of Vecitis discloses the article of claim 1, being a filtration device (Gao Abstract, Secs. 2.3-2.5, 3.2, Figs. 3, S1).
Regarding claim 10-11 Gao discloses a method for oxidizing a surface of a CNT membrane, the method comprising the step of providing/loading CNT filters, including “fresh-CNT” which are not oxidized, into an electrochemically modified filtration casting, and during filtration the CNT filter was utilized as the anode and was electrically connected to a DC power supply, an influent solution was then peristaltically pumped through the CNT filter at a flow rate of 1.6mLm/in and an effluent samples collected directly from the filter casing outlet (Abstract, Secs. 2.3-2.5, Fig. S1), wherein an electric potential of 1.6V DC is applied in/on said CNT membrane (Sec. 3.2, Fig. 3). 
Gao does not disclose (1) that the non- oxidized CNT membrane has a median pore size in the range from 3 nm to less than 90 nm, (2) the electric potential applied is in the range from +5V to +60V or (3) at least one surface of said membrane is at least partially oxidized while maintaining said median pore size.
However with regard to (1) the CNT membrane pore size, Vecitis discloses a very similar filtration apparatus and filtration method (Gao and Vecitis share common authors) which uses a carbon nanotube membrane having a voltage applied to it during filtration, wherein the carbon 
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the CNT membrane of Gao to have an average pore size of in the range of greater than 0.5 nm as disclosed by Vecitis because this involves the simple substitution of known oxidized CNT membrane pore sizes used in electrochemical CNT membrane fluid filtration to obtain the predictable results of a functioning filter.
With regard to (2) an applied electric potential of from +5V to +60V, Vecitis further discloses using an applied voltage of “less than 10 volts” to the CNT membrane in the electrochemical filtration process [0014].
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Gao to use an applied voltage of less than 10 volts as disclosed by Vecitis because this involves the simple substitution of known applied voltages used in electrochemical CNT membrane fluid filtration to obtain the predictable results of a functioning electrochemical filtration process.
With regard to (3) “such that at least one surface of said membrane is at least partially oxidized while maintaining said median pore size”, the fresh/non-oxidized CNT membrane used will inherently be oxidized by the application of the voltage, and because the CNT membrane is the same structure as instantly claimed and disclosed and has an electric potential applied in a process that is the same as instantly claimed and disclosed, it is asserted, absent evidence to the partially oxidized while maintaining said median pore size  the same as claimed and disclosed. See MPEP 2112.02.
Regarding claim 12 Gao in view of Vecitis discloses the method of claim 10, wherein said applying electric potential is performed for a time duration of from 1 min to 60 min (Gao 1st/2nd samples taken in Fig. S3 have a runtime of 60 minutes and ~10 minutes).
Regarding claim 13 Gao in view of Vecitis discloses a separation system comprising the article of claim 1, said separation system further comprising a filtration unit and an inlet, wherein said filtration unit is configured to allow liquid to pass from said inlet to said membrane (Gao Abstract, Secs. 2.3-2.5, 3.2, Figs. 3, S1). 
Regarding claim 14 Gao discloses a separation system comprising 
a CNT membrane, including “fresh-CNT” which is not pre-oxidized, connected to a DC power supply, i.e. seen to be control unit as it controls the provided DC power voltage output and is expected to be, and would be obvious to be a computerized controller, configured to apply an electrical current in/on said membrane so as to inherently oxidize at least one surface of said CNT membrane (Abstract, Secs. 2.3-2.5, 3.2, Figs. 3, S1; 
wherein the separation system further comprises a filtration unit having an inlet configured to allow liquid to enter said filtration unit so as to pass through said membrane (Fig. S1). 
Gao does not disclose that the non-oxidized CNT membrane has a median pore size in the range from 3 nm to less than 90 nm.
Vecitis discloses a very similar filtration apparatus and filtration method (Gao and Vecitis share common authors) which uses a carbon nanotube membrane having a voltage applied to it during filtration, wherein the carbon nanotube membrane may have an average pore size range including “at least about 0.1 nm” and of “at least 5 nm” [0089]. And further wherein the CNT membrane may be oxidized, including by photooxidation and acid-oxidation [0052], [0105]-[0106], and thus the pore size and permeabilities ranges disclosed are seen to apply to CNT membranes including non-oxidized and oxidized CNT membranes.
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the CNT membrane of Gao to have an average pore size of in the range of greater than 0.5 nm as disclosed by Vecitis because this involves the simple substitution of known oxidized CNT membrane pore sizes used in electrochemical CNT membrane fluid filtration to obtain the predictable results of a functioning filter.
It is noted that the limitation “prior to the separation” is a functional limitation, Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114); the CNTs of the filter are pre-oxidized using electric current before forming the filter and are used as an anode with current applied during a continuous filtration, and thus the system is capable of preforming this limitation); It is also noted that when the system is used during filtration the electric current is applied during the filtration/separation and thus the current application and resulting oxidation will inherently occur before at least some of the separation process.
Regarding claim 15 Gao in view of Vecitis discloses the separation system of claim 14, wherein the oxidized CNT membrane is characterized by a Fourier transform infrared (FTIR) Gao Fig. 1, Sec. 3.1).
Regarding claim 16 Gao in view of Vecitis discloses the separation system of claim 14, but does not disclose the permeability in the range claimed.
However with regard to the permeability, Vecitis further discloses the carbon nanotube membrane may have permeabilities of 500-2000 LMH-bar [0426]. And further wherein the CNT membrane may be oxidized, including by photooxidation and acid-oxidation [0052], [0105]-[0106], and thus the pore size and permeabilities ranges disclosed are seen to apply to CNT membranes including oxidized CNT membranes.
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the CNT membrane of Gao to have a permeability of 500-2000 LMH-bar as disclosed by Vecitis because this involves the simple substitution of known oxidized CNT membrane permeabilities used in electrochemical CNT membrane fluid filtration to obtain the predictable results of a functioning filter.
Regarding claims 17 and 19-20 Gao in view of Vecitis discloses the system of claim 13, and while the system is used to remove TOC/phenol (Sec. 3.2), it is further noted that with regard to the system being (claim 17) “for separating water from an aqueous mixture comprising an organic matter” or (claim 19) “for removing at least 95% of the initial organic matter from said aqueous mixture” or  (claim 20) “wherein an initial concentration of said organic matter in said aqueous mixture is in the range of from 0.0001 % to 10%, by weight”, these are functional limitations which is not limiting because the structure disclosed by Gao in view of Vecitis would be capable of preforming the claimed functions; Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114). 

Claim 7 is rejected under35 U.S.C. 103 as being unpatentable over Gao in view of Vecitis as evidenced by Guandao Gao and Chad D. Vecitis, Electrochemical Carbon Nanotube Filter Oxidative Performance as a Function of Surface Chemistry, environmental Science & Technology 2011 45 (22), 9726-9734 (hereinafter “Gao2”)
Regarding claim 7 Gao in view of Vecitis discloses the article of claim 1 wherein said CNT is in the form of a multi-walled CNT  as evidenced by Gao2 (which is cited by Gao as the method by which the CNT filters of their invention are made, see Gao Sec. 2.2 and Gao2 Introduction). 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773